Citation Nr: 1010843	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

4.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, to include as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for radiculopathy of 
the right upper extremity, claimed as secondary to service-
connected diabetes mellitus.

6.  Entitlement to service connection for radiculopathy of 
the left upper extremity, claimed as secondary to service-
connected diabetes mellitus.

7.  Entitlement to service connection for frequent urination, 
claimed as secondary to service-connected diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.P.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from March 1968 to August 1970.  Service in the 
Republic of Vietnam and receipt of the Combat Action Ribbon 
are indicated by the evidence of record.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Chief Veterans Law Judge at the 
St. Petersburg RO in March 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the case 
must be remanded for further evidentiary development. 

Reasons for remand

Additional records

The evidence of record includes the Veteran's VA outpatient 
treatment records from February 2005 through March 2006.  
During the March 2009 hearing, the Veteran indicated that he 
has continued to receive treatment from the VA and submitted 
excerpts of VA treatment records from 2008.  He has also 
submitted portions of VA treatment records from 2007.  
Accordingly, an effort should be made to obtain the Veteran's 
VA treatment records from March 2006 to the present. 

In addition, during the March 2009 hearing, the Veteran 
testified that he was submitting a letter from his nephew in 
support of his claim.  See the hearing transcript, page 30.  
A review of the record indicates that such a letter has not 
been associated with the Veteran's claims folder.  The Board 
notes that a temporary file has been created for the Veteran 
and is being maintained at the RO.  In the event the letter 
referenced in the March 2009 hearing is not contained in this 
temporary file, the Veteran should be informed that the VA 
has not received this letter and allow him the opportunity to 
resubmit it. 

Medical examinations

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in- 
service incurrence of disease or injury; and (3) medical 
nexus. See Hickson v. West, 12 Vet. App. 247, 253 (1999).


With respect to the Veteran's GERD claim, the evidence of 
record includes a diagnosis of GERD.  See, e.g., a May 2004 
private treatment record.  The Veteran's service treatment 
records indicate that he was treated for stomach cramps and 
diarrhea on September 14, 1969.  A medical nexus opinion is 
therefore required.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the RO and obtain 
the Veteran's temporary claims folder.  
This folder should be associated with the 
Veteran's permanent claims folder prior to 
any further adjudication.  

2.  In the event the letter referenced by 
the Veteran on page 30 of the March 2009 
hearing transcript is not contained in the 
temporary claims folder, VBA should 
contact the Veteran and inform him that 
this letter has not been associated with 
his claims folder.  He should then be 
provided with the opportunity to resubmit 
this letter.  All efforts to contact the 
Veteran should be memorialized.  

3.  VBA should obtain the Veteran's VA 
treatment records from March 2006 to the 
present.  All records so obtained should 
be associated with the Veteran's claims 
folder.

4.  VBA should arrange for a medical 
professional to review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's GERD is related to his military 
service, to include his September 14, 1969 
complaint of stomach cramps and diarrhea.  
If the reviewing health care provider 
finds that physical examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

5.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remains denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


